MEMORANDUM **
Jeffrey R. Taylor appeals the denial of his coram nobis petition challenging his 1993 conviction by guilty plea for income tax evasion in violation of 26 U.S.C. § 7201 on the grounds that he was denied effective assistance of counsel during plea proceedings and that new evidence establishes his innocence. We review de novo, Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.2002), and affirm.
*892The ineffective assistance claim does not meet the requirements for coram nobis relief because it already has been litigated in a motion to vacate the sentence under 28 U.S.C. § 2255. See United States v. Monreal, 301 F.3d 1127, 1130 (9th Cir.2002), cert. denied, 537 U.S. 1178, 123 S.Ct. 1008, 154 L.Ed.2d 925 (2003).
Taylor claims that a recent settlement of his civil tax liability with the Internal Revenue Service establishes his innocence by showing that he did not owe “substantial tax.” This claim also fails to meet the requirements for coram nobis relief because there is no substantiality requirement for a violation of 26 U.S.C. § 7201. See United States v. Marashi, 913 F.2d 724, 735 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.